DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 2/25/2021, with respect to the rejections of claims 1-10 have been fully considered and are persuasive.  The rejections of claims 1-10 have been withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowed.
Regarding claim 1, Applicant has persuasively argued that the prior art does not disclose or reasonably render obvious the newly added claim limitation “wherein the organic sensing layer is seperated from the zinc oxide nanorods by the film with the electrical double layer.” Upon further reading of the secondary reference of Ramadas et al. (Pub. No. US 2011/0132449 A1; hereafter Ramadas), while Ramadas paragraph [0037] does say that “the barrier film is arranged such that the nanostructured layer forms the innermost layer and is arranged adjacent to the electronic component and/or the sensor without having direct contact to the electronic component and/or the sensor,” Ramadas continues to state that the “barrier substrate… forms the outermost layer,” and not that the barrier layer forms the separation between the nanorods and the sensor. The prior art therefore does not disclose or fairly suggest, either singly or in combination, the claim limitation “wherein the organic sensing layer is seperated from the zinc oxide nanorods by the film with the electrical double layer” as called for in claim 1. Claim 1 is therefore allowable over the prior art.
Claims 2-10 are dependent on claim 1 and are allowable for substantially the same reasons.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	4/19/2021